Title: Cash Accounts, January 1774
From: Washington, George
To: 



[January 1774]



Cash


Jan. 6—
To Cards
[£] 0.18. 0


8—
To Ditto [cash] recd for making a Suit of Cloaths
1. 0. 0



To Ditto for a Bushl of Meal
0. 2. 6



To Ditto recd from Mr [Robert] Adam Shoing his Horse
0. 4. 0


11—
To Ditto recd of Mr Jas Hill by Jos[ia]s Cornelius
132. 3. 1


31—
To Ditto recd from Bryan Fairfax Esqr. a years Intt of the money lent him J[ohn] P[arke] C[ustis]
12.19.10


Contra


Jany 3—
By Cash to Mr Custis
24. 0. 0



By Mrs [Elizabeth] Simpson laying Judy & Daphne
1. 0. 0




By Mrs [Elizabeth] Cox doing work for Mrs Washingtn
0.10. 0


6—
By 10 Guineas paid Mr Peale for drawing Mr Custis’s Picture
13. 2. 6


8—
By Freight of 771½ Bushls of wheat from Marlborough
10. 0. 0



By Cash paid Mr Thos Triplet on Acct
20. 0. 0


17—
By Ditto pd Mr [Harry] Piper for 500 Bls of Coal
18.15. 0



By Ditto pd Mr [William] Ramsay Postage Acct
5. 2. 6



By Ditto pd Ditto on acct of Colo. [George William] F[airfa]x
0.10.10



By Club at Mrs Hawkinss—& Fireworks
0.15. 0



By Cash lent Mr Phil. Alexander
0.12. 0


18—
By Ditto pd Mr Custis’s Overseer
2. 0. 0


21—
By 215 lbs. of Iron of Mr Hall @ 25/
2.13. 9


